Case 19-41200-JMM         Doc 165    Filed 09/07/21 Entered 09/08/21 16:26:07           Desc Main
                                    Document     Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF IDAHO

 In Re:
                                      )       CHAPTER 13
 Michael Marlin,                      )
                                      )       CASE NO. 19-41200-JMM
                                      )
                                      )
                     Debtor.          )


                Order Approving Application for Payment of Administrative Fees
                               and Costs of Chapter 7 Trustee

          Based on the foregoing Application for Payment of Administrative Fees and Costs of

 Chapter 7 Trustee (Docket No. 142), filed on July 20rd, 2021, no objections remaining, and good

 cause appearing therefore,

          IT IS HEREBY ORDERED the application is APPROVED, and the Chapter 13 Trustee,

 Kathleen McCallister, is hereby authorized to pay Gary L. Rainsdon, as an administrative fee, the

 sum of $5,000.00, as compensation for services rendered as Trustee.

                                      DATED: September 7, 2021



                                      ________________________
                                      JOSEPH M. MEIER
                                      CHIEF U. S. BANKRUPTCY JUDGE




 Submitted by Gary L. Rainsdon, Chapter 7 Trustee
